                                                                  Case 3:16-cv-00714-MMD-WGC Document 129 Filed 05/11/20 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: holly.walker@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A.,                               Case No.: 3:16-cv-00714-MMD-WGC
              11635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                         Plaintiff,
                                                                                                                      STIPULATION AND ORDER TO EXTEND
                      LAS VEGAS, NEVADA 89134




                                                            12   vs.                                                  TIME FOR BANK OF AMERICA, N.A. TO
AKERMAN LLP




                                                                                                                      FILE RESPONSE TO THE OBJECTIONS
                                                            13   SILVER   TERRACE     II   LANDSCAPE                  FILED BY SILVER TERRACE II
                                                                 MAINTENANCE             ASSOCIATION;                 LANDSCAPE          MAINTENANCE
                                                            14   RAVENSTAR      INVESTMENTS,      LLC;                ASSOCIATION (ECF NO. 124) AND
                                                                 RONALD L. BRANDON; PHIL FRINK &                      RAVENSTAR INVESTMENTS, LLC (ECF
                                                            15   ASSOCIATES, INC.; GAYLE A. KERN, LTD.                NO. 125)
                                                                 DBA KERN & ASSOCIATES, LTD,
                                                            16                                                        (FIRST REQUEST)
                                                                                       Defendants.
                                                            17

                                                            18   RAVENSTAR INVESTMENTS, LLC,
                                                            19                         Counterclaimant,
                                                            20   v.
                                                            21   BANK OF AMERICA, N.A.,
                                                            22                         Counterdefendant.
                                                            23

                                                            24            Bank of America, N.A. (BANA), Silver Terrace II Landscape Maintenance Association (Silver
                                                            25   Terrace), and Ravenstar Investments, LLC (Ravenstar) respectfully stipulate to extend the time to
                                                            26   May 8, 2020 for BANA to respond to the objections filed by Silver Terrace (ECF No. 124) and
                                                            27   Ravenstar (ECF No. 125). On April 10, 2020, BANA filed its bill of costs (ECF No. 123). On April
                                                            28   23, 2020, Silver Terrace filed its objection to BANA's bill of costs (ECF No. 124) and on April 24,

                                                                 {39806827;2}                                  1
                                                                  Case 3:16-cv-00714-MMD-WGC Document 129 Filed 05/11/20 Page 2 of 2




                                                             1   2020, Ravenstar filed its objection to BANA's bill of costs (ECF No. 125). Due to COVID-19

                                                             2   Coronavirus community and global health risks, and resulting travel restrictions, remote work

                                                             3   environment transitions, and precautionary office closures, BANA requests additional time to file its

                                                             4   response. The parties propose that BANA's response to the objections shall be due on or before May 8,

                                                             5   2020.

                                                             6            This is the parties' first request for extension of this deadline. This stipulation is made in good

                                                             7   faith and not for the purpose of delay.

                                                             8   Dated the 29th day of April, 2020.                     Dated the 29th day of April, 2020.
                                                             9   AKERMAN LLP                                            VILORIA, OLIPHANT, OSTER & AMAN,
                                                                                                                        LLP
                                                            10
                                                                  /s/ Holly E. Walker, Esq.                              /s/ Stephanie K. Funk, Esq.
              11635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   DARREN T. BRENNER, ESQ.                                NATHAN J. AMAN, ESQ.
                                                                 Nevada Bar No. 8386                                    Nevada Bar No. 8354
                      LAS VEGAS, NEVADA 89134




                                                            12   HOLLY E. WALKER, ESQ.                                  STEPHANIE K. FUNK, ESQ.
AKERMAN LLP




                                                                 Nevada Bar No. 14295                                   Nevada Bar No. 12898
                                                            13   1635 Village Center Circle, Suite 200                  327 California Ave.
                                                                 Las Vegas, Nevada 89134                                Reno, Nevada 89509
                                                            14   Attorneys for Bank of America, N.A.                    Attorneys for Ravenstar Investments, LLC
                                                            15
                                                                 Dated the 29th day of April, 2020.
                                                            16
                                                                 LEWIS BRISBOIS BISGAARD & SMITH
                                                            17   LLP
                                                            18    /s/ Marc S. Cwik
                                                                 MARC S. CWIK, ESQ.
                                                            19   Nevada Bar No. 006946
                                                                 ADAM J. PERNSTEINER, ESQ.
                                                            20   Nevada Bar No. 7862
                                                                 6385 S. Rainbow Boulevard, Suite 600
                                                            21   Las Vegas, Nevada 89118
                                                                 Attorneys for Silver Terrace II Landscape
                                                            22   Maintenance Association
                                                            23

                                                            24                                                    ORDER
                                                                          IT IS SO ORDERED:
                                                            25
                                                                                                         _________________________________________
                                                            26                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                         Case No.: 3:16-cv-00714-MMD-WGC
                                                            27
                                                                                                                 May 11, 2020
                                                                                                         DATED: _________________________________
                                                            28


                                                                 {39806827;2}                                       2
